DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 6 are rejoined.

Claim Rejections - 35 USC § 112
The amendments resolve the issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), and those rejections are withdrawn.  The Examiner agrees with the arguments regarding the term “rough”, and those rejections are also withdrawn.

Allowable Subject Matter
Claims 1, 2, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 were rejected under 35 U.S.C. 102(a)(1) over Maidl (DE 102008028441).  The Examiner still believes that Maidl is the most pertinent reference to the claimed invention, but notes that the claim has been amended to recite a first backing roller having an increase or decrease in (cross) section and the first backing roller extending along a longitudinal axis.  The December 21, 2021 version of claim 1 recited “at least one backing roller”, and page 5 of the January 25, 2022 Office Action illustrated how Maidl was applicable to that version of the claim.  However, with the February 18, 2022 amendments, Maidl no longer meets the claimed invention because it does not have a first backing roller extending along a longitudinal axis and having an increase or decrease in cross section, in combination with the other elements of claim 1.  Claim 5 is distinguished from Maidl for the same reasons.
While the Written Opinion of the International Searching Authority stated that PCT/FR2017/052333 (which preceded the instant application) lacked an inventive step over Maidl (DE 102008028441), this determination was made before the February 18, 2022 amendments, which distinguished the claimed invention from Maidl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742